
	
		I
		111th CONGRESS
		1st Session
		H. R. 3983
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2009
			Mr. Markey of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain
		  high-performance loudspeakers.
	
	
		1.Certain high-performance
			 loudspeakers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Loudspeakers not mounted in their enclosures (provided for in
						subheading 8518.29.80), the foregoing which meet a performance standard of not
						more than 1.5 dB for the average level of 3 or more octave bands, when such
						loudspeakers are tested in a reverberant chamber according to Institute of
						Electronics and Engineers (IEEE) Standard 219–1975 and International
						Electrotechnical Commission (IEC) Standard 60268–5FreeNo
						changeNo changeOn or before 12/31/2012
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
